Name: Commission Regulation (EEC) No 3078/81 of 27 October 1981 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308 /22 Official Journal of the European Communities 29 . 10 . 81 COMMISSION REGULATION (EEC) No 3078/81 of 27 October 1981 on the supply of common wheat to the World Food Programme as food aid Whereas, following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committe for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543 /73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure , 28 253 tonnes of common wheat to the World Food Programme under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Article 8 ( 1 ) of Regulation (EEC) No 1974/80 , each tender shall be corrected by the accession compensatory amount, if any, applicable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which , pursuant to the second subparagraph of Article 4 (3) of the said Regulation , mention Greece by the accession compensatory amount. Article 3 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . ( 3 OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 4 ) OJ No 106, 30 . 10 . 1962, p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 ) OJ No L 192, 26 . 7 . 1980 , p . 1 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 29 . 10 . 81 Official Journal of the European Communities No L 308/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1981 . For the Commission Poul DALSAGER Member of the Commission No L 308 /24 Official Journal of the European Communities 29 . 10 . 81 ANNEX la 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Yemen DPR 4. Product to be mobilized : common wheat 5 . Total quantity : 9 745 tonnes 6 . Number of lots : three 1 . (PDR 226.5) 2 000 tonnes (PDR 546 px) 1 800 tonnes 3 800 tonnes 2 . (PDR 2265) 1 445 tonnes (PDR 546 px) 3 000 tonnes 4 445 tonnes 3 . (PDR 546 px) 1 500 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 avenue Bosquet, F-Paris 7e (telex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15-5% ) 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 1 . 'YEMEN / PDR 2265 / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF WORLD FOOD PROGRAMME' 'YEMEN / PDR .546 PX / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE WORLD FOOD PROGRAMME' 2 . 'YEMEN / PDR 2265 / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE WORLD FOOD PROGRAMME' 'YEMEN / PDR .546 PX / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE WORLD FOOD PROGRAMME' 3 . 'YEMEN / PDR .546 PX / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 November 1981 . (') Since the goods may be rebagged the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital ' R '. 29 . 10 . 81 Official Journal of the European Communities No L 308 /25 16. Shipment period : 1 . (PDR 2265) (PDR 546 px) 2 000 tonnes 1 800 tonnes 3 800 tonnes 1 445 tonnes 3 000 tonnes 4 445 tonnes 1 500 tonnes 2. (PDR 2265) (PDR 546 px) December 1981 January 1982 February 19823 . (PDR 546 px) 17 . Security : 6 ECU per tonne No L 308/26 Official Journal of the European Communities 29 . 10 . 8 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d' imbarco Haven van inlading MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã ° Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 500 3 300 3 800 1 560 1 500 Semabla Port de Blaye BoÃ ®te postale 9 33390 Blaye (rÃ ©colte 1 979) Semabla Port de Blaye BoÃ ®te postale 9 33390 Blaye (rÃ ©colte 1980) Semabla Port de Blaye BoÃ ®te postale 9 33390 Blaye (rÃ ©colte 1980) Blaye (33) Blaye (33) Blaye (33) 3 1 385 4 445 1 500 Sogena 17, rue Dumont d'Urville BoÃ ®te postale 6183 14001 Caen Cedex (rÃ ©colte 1980) Uncac 83, avenue de la Grande ArmÃ ©e 75782 Paris Cedex 16 (rÃ ©colte 1980) Unca 83, avenue de la Grande ArmÃ ©e 75782 Paris Cedex 16 (rÃ ©colte 1980) Blaye (33) Bassens (33) Bassens (33) 29 . 10 . 81 Official Journal of the European Communities No L 308 /27 ANNEX Ila 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Syria 4 . Product to be mobilized : common wheat 5 . Total quantity : 14 294 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 avenue Bosquet, F-Paris 7e (telex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15-5%) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 November 1981 16 . Shipment period : 1 to 31 December 1981 17 . Security : 6 ECU per tonne No L 308/28 Official Journal of the European Communities 29 . 10 . 81 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens havn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹9Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿8Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 2 060 Ã ts Meunier Henri Sauze-Vaussais (79) Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della 1 911,460 9 , Place du Grand Puits 79190 Sauze-Vaussais (rÃ ©colte 1 980) Ã ts Cornet &amp; Fils Rue du GuÃ © Barrault Saint-Nazaire (44) 28140 OrgÃ ¨res-en-Beauce (rÃ ©colte 1980) ComunitÃ Haven van de Gemeenschap 10 322,540 14 294 Sonastock Rue des Usines Quai Roche Maurice 44100 Nantes (rÃ ©colte 1980) Nantes (44) 29 . 10 . 81 Official Journal of the European Communities No L 308/29 ANNEX Ilia 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Republic of Mali 4 . Product to be mobilized : common wheat 5 . Total quantity : 200 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 avenue Bosquet, F-Paris 7e ( tÃ ©lex 270 807). 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 1 5-5 % ) 10 . Packaging :  in new bags (')  iute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'MALI 2231 P 1 / LOM £ IN TRANSIT TO TIMBUCTU / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 1 3 . Port of landing :  1 4 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 November 1981 16 . Shipment period : 1 to 31 December 1981 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . No L 308 /30 Official Journal of the European Communities 29 . 10 . 81 BILAG Mb  ANHANG Mb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  1116  ANNEXMb ANNEXE Mb  ALLEGA TO Mb  BIJLAGE Mb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d' imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 200 Semabla Blaye (33) Hafen der Port de Blaye Gemeinschaft BoÃ ®te postale 9 Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  33390 Blaye (rÃ ©colte 1980) Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 29 . 10 . 81 Official Journal of the European Communities No L 308/31 ANNEX IVa 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat 5 . Total quantity : 4,014 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 avenue Bosquet, Paris 7e (telex 270 807) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15-5%) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 November 1981 16 . Shipment period : 1 to 31 December 1981 17 . Security : 6 ECU per tonne. No L 308 /32 Official Journal of the European Communities 29 . 10 . 81 BILAG IVb  ANHANG IVb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV6  ANNEX IVb  ANNEXE IVb  ALLEGA TO IVb  BIJLAGE IVb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d' imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 4014 Sonastocic Nantes (44) Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Rue des Usines Quai Roche Maurice 44100 Nantes (rÃ ©colte 1980) Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap